UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A AMENDMENT NO. 1 TO CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 16, 2012 United Financial Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 000-52947 74-3242562 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 95 Elm Street, West Springfield, Massachusetts01089 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code):(413) 787-1700 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 9.01.Financial Statements and Exhibits. Pursuant to the requirements of Item 9.01(a)(4) and Item 9.01(b)(2) of Form 8-K, United Financial Bancorp, Inc.("UFBI")hereby files this Amendment No. 1 to its Current Report on Form 8-K initially filed with the Securities and Exchange Commission on November 19, 2012 with the financial information required by Item 9.01. a. Financial statements of businesses acquired. The following audited financial statements ofNew England Bancshares, Inc.("NEBS") are incorporated by reference to UFBI’s Registration Statement on Form S-4 (SEC File No. 333-183810): Report of Independent Registered Public Accounting Firm Consolidated Balance Sheets as of March 31, 2012 and 2011 Consolidated Statements of Income for the years ended March 31, 2012 and 2011 Consolidated Statements of Shareholders’ Equity for the years ended March 31, 2012 and 2011 Consolidated Statements of Cash Flows for the years ended March 31, 2012 and 2011 Notes to Consolidated Financial Statements The following unaudited, consolidated interim financial statements of NEBS are incorporated by reference to NEBS’ Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2012 (SEC File No. 000-51589): Consolidated Balance Sheets at September 30, 2012 and March 31, 2012 Consolidated Statements of Income for the three and six months ended September 30, 2012 and 2011 Consolidated Statements of Changes in Shareholders’ Equity for the six months ended September 30, 2012 and 2011 Consolidated Statements of Cash Flows for the six months ended September 30, 2012 and 2011 Notes to Consolidated Financial Statements b. Pro forma financial information. The pro forma financial information required by this Item 9.01(b) is incorporated herein by reference to Exhibit 99.1. d. Exhibits. Exhibit Number Description 99.1 Pro forma financial information SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. United Financial Bancorp, Inc. Date: January 29, 2013 By: /s/Mark A. Roberts Mark A. Roberts Executive Vice President and Chief Financial Officer
